In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-15-00043-CR
                                ________________________

                           EMANUEL ESCOBEDO, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 108th District Court
                                       Potter County, Texas
                Trial Court No. 67,999-E; Honorable Douglas Woodburn, Presiding


                                        March 13, 2015

                              MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Pending before this Court is a Motion to Dismiss Appeal filed by Appellant,

Emanuel Escobedo, in which he requests to withdraw his notice of appeal and dismiss

this appeal.     According to the motion, this appeal was filed in error because no

judgment has been entered by the trial court. The motion is signed by counsel, but not

by Appellant.
      Rule 42.2 of the Texas Rules of Appellate Procedure governs voluntary

dismissals in a criminal case. The appellant and his attorney must sign a written motion

to dismiss. Id. at (a). The purpose of the Rule is to protect an appellant from having his

appeal dismissed by counsel without consent and to insure that counsel has notice of

the dismissal to advise the client on the consequences of a dismissal.        Conners v.

State, 966 S.W.2d 108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref'd). Given the

posture of the underlying case and no judgment having been entered, we apply Rule 2

of the Texas Rules of Appellate Procedure to suspend the requirement that Appellant’s

signature appear on the motion to dismiss. We grant the motion.


      Accordingly, this appeal is dismissed. No motion for rehearing will be entertained

and this Court’s mandate shall issue forthwith.


                                                       Patrick A. Pirtle
                                                            Justice


Do not publish.




                                            2